Tne judgment of the court below was pronounced by
Eustis, C. J.
The plaintiff had an injunction against further proceedings under an order of seizure and sale of a tract of land, situated in the parish of Carroll, issued in the suit of the Bank of the United States against James Erwin. The latter appeared in the district court, and joined the plaintiff in his action. The district court made the ..injunction perpetual, and decreed the judgment against Erwin and the mortgage which it enforced, to be annulled. The parties representing the bank of the United States have appealed. Their right to represent the bank was not contested in the court below, and we think, cannot be examined on the appeal.
The plaintiff alleges himself to be a purchaser from Erwin, of the land on which the mortgage was originally given. The bank had obtained judgment against Erwin, as a third possessor of it, ordering the land to be seized and sold to satisfy the debt due to the bank from the mortgagor. Pending this litigation, Player, the plaintiff, made his purchase, and to prevent the sale of the land under this judgment, the present injunction was granted. The mortgage and note which it secured bear date on the 4th February, 1836; the latter is payable on the 1st January, 1839. The mortgage has lost its effect for want of reinscription within the ten year’s. See the case of Hyde v. Bennett, 2 An. R. 799.
We see no sufficient ground for annulling the judgment rendered against Erwin, and the judgment of the district court must be changed in that respect.
It is therefore decreed that, the part of the judgment of the district court, annulling the judgment against James Erwin, mentioned in the pleadings in this case, be reversed, and, in other respects, that said judgment of the district court, be affirmed; the defendants paying the costs in the district court, those of the appeal to be paid by the defendants and James Erwin, each for one half.